UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from July 31, 2008 to December 31, 2008 Commission File No.333-141022 TrinityCare Senior Living, Inc. (Formerly J-KAN, INC.) (Exact name of small business issuer as specified in its charter) Nevada 71-0822436 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 227 East Edgewood Avenue Friendswood, TX 77546 77546 (Address of principal executive offices) (Zip Code) J-Kan, Inc. 1823 Phoenix Avenue Ft. Smith, Arkansas 72903 (Former name, former address, if changed since last report) Tel: (281) 482-9700 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer.o Accelerated filer.o Non-accelerated filer.o (Do not check if a smaller reporting company) Smaller reporting company.þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2008: N/A. Number of the issuer’s Common Stock outstanding as of March 25, 2009:10,978,267 Documents incorporated by reference: None. Transitional Small Business Disclosure Format (Check One): Yeso No þ 1 Table of Contents TABLE OF CONTENTS Page Part I Item 1 Business 3 Item 1A Risk Factors 6 Item 1B Unresolved Staff Comments 11 Item 2 Properties 11 Item 3 Legal Proceedings 11 Item 4 Submission of Matters to a Vote of Security Holders 11 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 12 Item 6 Selected Financial Data. 13 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 13 Item 7A Quantitative and Qualitative Disclosures about Market Risk 16 Item 8 Financial Statements and Supplementary Data 17 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 32 Item 9A Controls and Procedures 32 Item 9B Other Information 32 Part III Item 10 Directors and Executive Officers and Corporate Governance. 33 Item 11 Executive Compensation 34 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 Item 13 Certain Relationships and Related Transactions, and Director Independence. 35 Item 14 Principal Accounting Fees and Services 36 Part IV Item 15 Exhibits, Financial Statement Schedules 38 Signatures 2 Table of Contents PART I ITEM 1.BUSINESS Background Information J-Kan, Inc. (the Company) was incorporated on September 4, 1998 in Arkansas.Neel’s Food Services, Inc., a wholly owned subsidiary, operates as JerryNeel’s BBQ Restaurants.The Company’s operations are in Fort Smith, Arkansas and the surrounding areas. Effective January 15, 2009 J-Kan, Inc. signed a definitive agreement to combine with TrinityCare Senior Living LLC (“TrinityCare”). Trinity Care is a privately operator of senior living facilities.The business combination was completed effective at the close of business on February 16, 2009.As a result of the merger, the members of TrinityCare (the “TrinityCareEquityholders”) will own a majority of the voting stock of J-Kan, Inc. TrinityCare will be the successor company. The information provided in this filing reflects the activity of the existing, predecessor Company, (J-Kan, Inc. and Subsidiaries) as of December 31, Business Operations We are one of the largest barbeque restaurants in the Ft. Smith, Arkansas area operating one restaurant brand, Jerry Neel’s Bar-B-Q, in the quick-casual and quick-service restaurant segment as of July 31, 2008 (See Figure 1). We have been operating this restaurant for more than 30 years. We own and operate two businesses, under the names Neel’s Hickory Smoke House and Neel J. Catering Company, which we acquired in 1998 when we purchased the stock in Neel’s Food Service, Inc. We believe we are the largest barbeque restaurant in Ft. Smith based on the number of customers and gross revenues. Our primary growth strategy is to develop a new company-owned restaurant located in Ft. Smith. For the years ended July 31, 2008 and July 31, 2007, we had total revenues of $1,122,492 and $1,091,377, respectively We operate in the quick-casual restaurant segment, combining the convenience of quick-service restaurants with the menu variety, use of fresh ingredients and food quality more typical of casual dining. Quick-casual restaurants are primarily distinguished by the following characteristics: · ·Quick-service. Meals are ordered prior to receiving food. In some cases, payment may be made at a separate station from where the order was placed. Also, servers may bring orders to the customer’s table. · Check averages between $7 and $10. The average check at quick-casual restaurants in ranges between $7 and $10, which was higher than the average check at traditional quick-service restaurants. · Food prepared to order. We believe that in quick-casual concepts, customization of orders and open display cooking are common. · Fresh ingredients. Many concepts use the word “fresh” in their concept positioning and feature descriptive menus highlighting these fresh ingredients. · Broader range of menu offerings. Typically quick-casual concepts provide greater variety and diversity in their menu offerings relative to traditional quick-service restaurants. · Enhanced decor. Wooden tables, upholstered seating and track lighting are some of the design features commonly found in quick-casual establishments. We believe that our barbeque brand is positioned to benefit from growing consumer demand for quick-casual restaurants because of food quality, value and differentiation of flavors, as well as the increasing acceptance of “country” foods. Our enhanced décor, as shown in Figures 2 and 3, is unique and casual. We also believe that our barbeque brand will benefit from two significant demographic factors: the expected population growth rates in the region in which our restaurant is currently located and the expected growth rate of the barbeque offering. · Quick-service restaurants are distinguished by the following characteristics: o High speed of service and efficiency. Quick-service restaurants typically have order taking and cooking platforms designed specifically to order, prepare and serve menu items with speed and efficiency. Fast and consistent food service is a characteristic of quick-service restaurants. 3 Table of Contents o Convenience. Quick-service restaurants are typically located in places that are easily accessed and convenient to customers’ homes, places of work and commuter routes. o Value prices. At quick-service restaurants, average check amounts are generally lower than other major segments of the restaurant industry. (2) Distribution Methods of the Services The primary delivery of products and services is currently through a 4,000 square foot sit-down restaurant located on a main artery in Ft.Smith. We have a drive-up window for convenience for those customers on the go who need quality combined with convenience without leaving their vehicle. We offer catering service to our local Ft.Smith area as well as the following counties: Clark, Conway, Garland, Hot Springs, Sebastian, Logan, and
